         Case 1:16-cv-07646-ER Document 94 Filed 11/15/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WASHINGTON NATIONAL INSURANCE                                   16-cv-07646 (ER)
 COMPANY and BANKERS CONSECO LIFE
 INSURANCE COMPANY,

                         Plaintiffs,

                 v.

 MOSHE M FEUER, et al.,

                         Cross-Claim and Third-Party
                         Defendants.


       JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH
               PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(2)

               WHEREAS, on September 29,2016, Washington National Insurance Company

and Bankers Conseco Life Insurance Company (together, “CNO”) filed a complaint in the

above-captioned action against, inter alia, Moshe M. Feuer and Scott Taylor (ECF No. 1), and

subsequently filed an amended complaint (ECF No. 52) adding Beechwood Capital Group LLC

as a defendant (together with Feuer and Taylor, the “Settling Defendants,” and together with

CNO, the “Settling Parties”);

               WHEREAS, on March 15, 2018, the Court issued an opinion and order (ECF No.

84) compelling arbitration and staying the action pending the outcome of that arbitration;

               IT IS HERBY JOINTLY STIPULATED AND AGREED by and between the

Settling Parties, by their respective attorneys, as follows:

                1.     CNO hereby dismisses its complaint as against the Settling Defendants

with prejudice; and

               2.      Each Settling Party is to bear its own attorneys’ fees, costs, and expenses.
          Case 1:16-cv-07646-ER Document 94 Filed 11/15/19 Page 2 of 3




Dated: November 14, 2019
       New York, New York
                                          Respectfully submitted,




                 A
ALSTON & BIRD LLP                         LIPSIUS BENHAIM LAW LLP


/ -^ h
Adam J. Kaiser                            Ira S. Lipsius
John M. Aemi                              80-02 Kew Gardens Rd., Suite 1030
Daniella P. Main                          Kew Gardens, NY 11415
90 Park Avenue                            Tel: (212) 981-8440
New York, New York 10016                  Fax: (888) 442-0284
Tel: (212)210-9400
Fax: (212)210-9444

Attorneys for Plaintiffs Washington       Attorneys for Defendants Moshe M. Feuer,
National Insurance Company and            and Beechwood Capital Group LLC
Bankers Conseco Life Insurance
Company

                                          WILLIAMS & CONNOLLY LLP



                                          David M. Zinn (pro hac vice)
                                          Joseph Terry (pro hac vice)
                                          Anne C. Malinee (pro hac vice)
                                          725 Twelfth Street, N.W.
                                          Washington, DC 20005
                                          Tel: (202) 434-5000
                                          Fax: (202) 434-5029

                                          Attorneys for Defendant Scott Taylor




                                           SO ORDERED:


                                           United States District Judge




                                      2
          Case 1:16-cv-07646-ER Document 94 Filed 11/15/19 Page 3 of 3




  Dated: November 14, 2019
         New York, New York
                                        Respectfully submitted,



  ALSTON & BIRD LLP                     LIPSIUS BENHAIM LAW LLP



 /pAmv J. Kaiser                        Ira S. Lipsius
/ /ohn M. Aemi                          80-02 Kew Gardens Rd., Suite 1030
 /Daniella P. Main                      Kew Gardens, NY 11415
V 90 Park Avenue                        Tel: (212) 981-8440
  New York, New York 10016              Fax: (888) 442-0284
  Tel: (212)210-9400
  Fax: (212)210-9444

  Attorneys for Plaintiffs Washington   Attorneys for Defendants Moshe M. Feuer,
  National Insurance Company and        and Beechwood Capital Group LLC
  Bankers Conseco Life Insurance
  Company

                                        WILLIES & CONNOLLY LLP



                                         David M. Zinn (pro hac vice)
                                         Joseph Terry (pro hac vice)
                                         Anne C. Malinee (pro hac vice)
                                         725 Twelfth Street, N.W.
                                         Washington, DC 20005
                                         Tel: (202) 434-5000
                                         Fax: (202) 434-5029

                                        Attorneys for Defendant Scott Taylor




                                          SO ORDERED:


                                          United States District Judge
